DETAILED ACTION
Claims 1-7 & 14-24 are pending as amended on 06/14/22.

Response to Amendment
This action is a response to the amendment filed on June 14, 2022.  Claim 1 has been amended to incorporate previously indicated allowable subject matter; all rejections have been withdrawn accordingly in light of the below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with John D. Wright on June 17, 2022.
The application has been amended as follows: 

2 (Currently Amended). The method of claim 1 further including adhering one of the pair of adhesive layers to a single elongate member to be protected and then wrapping the wall about the elongate member and bringing the opposite edges into overlapping relation with one another and adhering the other of the pair of adhesive layers to an outer face of the wall.

Allowable Subject Matter
Claims 1-7 & 14-24 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest wrapping a protective sleeve comprising a plurality of adhesive layers around an elongate member, wherein the sleeve is wrapped around the elongate member, and an adhesive layer is adhered to the outer face of the sleeve to secure it, and wherein the flexible sleeve body is initially provided with a single strip of release tape over the adhesive layers which releasably maintains said sleeve in a tubular configuration in combination with the other instantly claimed features. This limitation is present in independent claims 1, 14 & 19, and thus renders these and all associated dependent claims allowable. The closest prior art teaches other types of elongate wraps or sleeves (US 5,783,274, US 5,278,356, US 5,185,501, US 2003/0098660, US 2005/0115664, US 2008/0295896, US 10,023,768), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745